Citation Nr: 1444901	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  08-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active naval service from September 1989 to May 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned an initial disability rating of 20 percent for degenerative disc disease of the thoracolumbar spine.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in February 2009.  A transcript is of record.
 
The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.


FINDINGS OF FACT

1.  The Veteran's spinal stenosis of the lumbar spine with herniated and bulging disc and pinched nerves is manifested by motion limited to, at worst, 50 degrees of flexion; 10 degrees of extension and bilateral lateral flexion and rotation; and a combined range of motion of 120 degrees; without additional limitation of motion upon repetition; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes of intervertebral disc syndrome (IVDS).

2.  The Veteran's XXX are not etiologically related to his degenerative disc disease of the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5242-43 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Va provided the required notice in August 2006, January 2007, and January 2008.

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records with the claims file.  The Veteran has not identified any evidence not already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all relevant records.

Second, VA satisfied its duty obtain a medical examination or opinion when required.  VA provided the Veteran several medical examinations addressing the current severity of his degenerative disc disease of the thoracolumbar spine.  The examinations are adequate, as the examiners considered the relevant history of the Veteran's symptoms, provided sufficiently detailed descriptions of any disability, and included clear conclusions with supporting data.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).

Consequently, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran will not be prejudiced by the adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he is entitled to a disability rating in excess of 20 percent because he is in constant pain that runs down his legs and makes sleeping difficult, which makes him so tired that he has trouble doing daily activities, pain medication makes it difficult for him to perform his daily activities, he is very limited in what he can do physically, he cannot sit, stand, or lay down for long periods, and VA physicians did not appropriately examine his range of motion or accurately report examination findings.  See November 2007 Notice of Disagreement; July 2008 Substantive Appeal; Transcript of Record at 5, 12-13; June 2010 Email; June 2014 Statement.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A percentage rating is assessed by comparing the symptomatology of a veteran's service-connected disability with criteria in the Rating Schedule.  38 C.F.R., Part 4.  If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

Evaluating the same disability or manifestation under various diagnoses and using manifestations not resulting from service-connected disease or injury must be avoided.  38 C.F.R. § 4.14.  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's degenerative disc disease of the thoracolumbar spine is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  The following ratings apply whether or not there are symptoms of pain, stiffness, or aching in the affected area of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent rating applies where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating applies where there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating applies if there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating applies if there is unfavorable ankylosis of the entire spine. Id.

Note (1) instructs the VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2) states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation as zero to 30 degrees.  A normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (6) instructs that disability of the thoracolumbar and cervical spine segments should be evaluated separately unless there is unfavorable ankylosis of both segments, which is rated as a single disability.  It also instructs that IVDS may be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2013).

If functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must go beyond the rating formula and consider whether a higher disability rating is warranted based on functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. sections 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.40, musculoskeletal disability is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Examinations must therefore adequately portray anatomical damage and functional loss regarding these elements.  Functional loss may be caused by the absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or by deformity, adhesions, defective innervation, or other pathology.  If supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, pain may also be the cause of functional loss.  If part of the musculoskeletal system becomes painful on use it must be considered seriously disabled.  Further, weakness must be considered as important as limitation of motion.  Evidence of disuse of a part of the musculoskeletal system may include atrophy, skin condition, and absence of normal callosity.  38 C.F.R. § 4.40.

Under 38 C.F.R. § 4.45, because a joint disability involves reductions of normal excursion of movements in different planes, an evaluation of a joint must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination as well as pain on movement, swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing. 38 C.F.R. § 4.45.  

Under 38 C.F.R. § 4.59, because painful motion is an important factor of disability with any form of arthritis, joints that, due to injury, are actually painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In a non-arthritis context, 38 C.F.R. § 4.59 may apply if raised by the claimant or reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

Based on the above laws and regulations, the Veteran's degenerative disc disease of the thoracolumbar spine is not more than 20-percent disabling.  The Veteran did not have flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  At worst, the Veteran had flexion to 45 degrees (with pain beginning at 40 degrees); extension to 15 degrees (with pain beginning at 10 degrees); lateral flexion to 20 degrees bilaterally (with pain beginning at 15 degrees); lateral rotation to 30 degrees bilaterally (with pain beginning at 25 degrees); and a combined range of motion of 160 degrees.  See January 2010 VA Spine Examination.  Even if the combined range of motion is calculated using the degrees at which pain began, the Veteran's combined range of motion was at worst 130 degrees.  Id.  

While the Veteran submitted evidence that during a March 2009 service department examination he had flexion to 12 degrees, extension to 8 degrees, and a combined range of motion of 60 degrees, the Board gives that evidence little probative weight.  There is no indication that a goniometer was used to take the measurements or that any measurements were taken upon repetition of motion.  38 C.F.R. § 4.46 (2013) (prescribing that use of a goniometer is indispensable in obtaining accurate measurement of limitation of motion).  Further, the measurements are inconsistent with those taken in June 2009, approximately 16 weeks later, by a VA examiner and in January 2013 by a second VA examiner.  See June 2009 VA Spine Examination (finding the Veteran had flexion to 50 degrees; extension to 20 degrees; left lateral flexion and rotation to 30 degrees; right lateral flexion and rotation to 20 degrees; and a combined range of motion of 170 degrees); January 2013 VA Spine Examination (finding the Veteran had flexion limited to 50 degrees; lateral flexion to 10 degrees bilaterally; lateral rotation to 20 degrees bilaterally; and a combined range of motion of 120 degrees).  While the Veteran asserted in his October 2010 Substantive Appeal that the June 2009 VA examiner pushed him beyond where his pain began, both the June 2009 and January 2013 VA examiner found the Veteran had flexion to 50 degrees and a combined range of motion of at least 120 degrees.  

The Veteran is competent to provide lay evidence of functional loss due to pain, or apprehension of pain, as his symptoms are largely lay-observable.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  He reported that he cannot stand for more than 30 seconds, walk more than a few yards, or lift more than 15 pounds without pain; that sitting for prolonged periods makes his legs numb; and that he does not go beyond where he begins to have pain.  See June 2009 VA Spine Examination; Oct. 2010 Substantive Appeal.  The Board, however, finds the reported severity of his difficulty standing and walking not credible and gives it little probative weight, as it is inconsistent with his ability to work full-time or attend college full-time throughout the majority of the period on appeal.  See June 2009 VA Spine Examination (reporting full-time employment for the prior 2-5 years); January 2013 VA Spine Examination (reporting full-time college attendance).  

While May 2008 VA treatment notes reveal that a VA physician found the Veteran's flexion was severely limited, the VA physician did not provide a range of motion measurement and attributed it primarily to self-limitation due to discomfort and great apprehension as well as to the stiffness of the Veteran's spine.  See May 2008 VA Nashville Treatment Notes.  Further, the May 2008 VA physician noted that the Veteran had discontinued back exercises, and prescribed resuming daily back exercises and walking.  See May 2008 VA Nashville Treatment Notes.

The Veteran did have functional loss; however, it was not sufficient to warrant a higher rating.  To constitute functional loss, pain "must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance.'"  Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (citing 38 C.F.R. § 4.40 (2013)).  While the Veteran did have functional loss due to pain, including pain on movement, less movement than normal, interference with prolonged walking and standing, and difficulty lifting more than 15 pounds, he did not objectively demonstrate weakened movement, excess fatigability attributed to his spine, incoordination, swelling, atrophy of disuse, instability of station, or disturbance of locomotion.  Further, he was fully ambulatory with normal strength and did not require external support to walk or have additional limitation of motion upon repetition due to pain throughout the majority of the period on appeal.  Further, the May 2008 VA physician noted that the Veteran had discontinued back exercises and prescribed resuming daily back exercises and walking.  Moreover, the Board notes that his physicians encouraged him to stay active by walking, resuming back exercises, strengthening his core muscles, and swimming.  See May 2008 VA Nashville Treatment Notes; Mar. 2009 Central Arkansas Treatment Notes.

While some guarding was noted in May 2008 VA treatment records, scoliosis was noted during the June 2009 VA examination, and in January 2011 Vanderbilt University Medical Center records he was found to have an altered gait, the June 2009 VA examiner found the Veteran had a normal gait and the January 2013 VA examiner found he did not have guarding or muscle spasm of the spine severe enough to result in an abnormal gait or an abnormal spinal contour.

The Veteran contends that his range of motion has deteriorated dramatically; however, he is not competent to provide a finding that his range of motion was limited to a specific degree, as there is no suggestion that this figure was obtained via objective testing using a goniometer.  See 38 C.F.R. § 4.46; Apr. 2009 Claim.

Consideration was given to assigning a disability rating under another diagnostic code.  Other diagnostic codes relating to the back are Diagnostic Code 5003 (arthritis), Diagnostic Code 5010 (traumatic arthritis), and Diagnostic Code 5243 (IVDS with incapacitating episodes).  However, Diagnostic Codes 5003 and 5010 specify that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion using the same criteria-the General Rating Formula for Diseases and Injuries of the Spine-which already include consideration of any limitation of motion, and there is no evidence that the Veteran had a period of acute signs and symptoms due to IVDS that required physician-prescribed bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5243 n.1 (2013).  Additionally, the Veteran's major functional impairment is pain and a disability rating based on pain on motion under more than one diagnostic code would violate 38 C.F.R. § 4.14 (2013).

The Board also considered whether a separate rating is warranted for any associated neurologic abnormalities.  The Veteran was given a separate rating for left lower extremity radiculopathy in January 2013 but did not appeal the assigned rating or effective date.  A separate rating for associated neurologic abnormality is therefore not warranted, as the evidence does not show that the Veteran has any other neurologic abnormalities. 

Consideration was given to assigning a staged rating; however, at no time during the period in question did the disability warrant a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007).  The Veteran did not report any flare-ups of pain that affected the function of the thoracolumbar spine.  In August 2008 and November 2008 VA Treatment Notes his chronic back pain was assessed as stable.  As discussed above, the March 2009 Medical Board Examination is inadequate and, even with pain, the Veteran did not demonstrate limitation of motion to warrant a disability rating in excess of 20 percent during the June 2009 and January 2013 VA examinations.  While he had a decreased combined range of motion during the January 2013 VA examination, it did not warrant a higher disability rating.  Further, the June 2009 VA examiner found there were effects on the Veteran's usual daily activities, but no significant effects on his usual occupation, and the January 2013 VA examiner found the Veteran would have difficulty with heavy manual labor work, but had no restriction on sedentary work.  

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability, as his primary symptoms are pain, difficulty standing, walking and lifting heavy items due to pain, and less than normal range of motion.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). 

Consequently, the weight of the evidence is against assigning a rating in excess of 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5242.


ORDER

Entitlement to a disability rating in excess of 20 percent for spinal stenosis of the lumbar spine with herniated and bulging disc and pinched nerves is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


